Citation Nr: 1028485	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for amputation of the toes of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 
1962.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and December 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.  In the July 2005 rating 
decision, the RO confirmed and continued a previous denial of 
service connection for diabetes mellitus and denied service 
connection for hearing loss and tinnitus.  In the December 2006 
rating decision, the RO denied compensation under the provisions 
of 38 U.S.C.A. § 1151 for amputation of the toes of the right 
foot.  

In the July 2005 rating decision, the RO advised the Veteran that 
his claim for service connection for diabetes mellitus was 
considered reopened, and proceeded to deny the claim on the 
merits.  In the July 2006 statement of the case (SOC), the RO 
advised the Veteran that the July 2005 rating decision had 
erroneously indicated that the claim for service connection for 
diabetes mellitus was reopened, but that, since new and material 
evidence had not been received, the issue was not reopened.  In 
any event, regardless of the RO's actions, the Board has a legal 
duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been received 
to reopen the claim for service connection.  That matter goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first 
decide whether new and material evidence to reopen the claim has 
been received, the Board has characterized this matter on appeal 
as reflected on the title page.

In addition, the Board notes that the request to reopen the claim 
for service connection for diabetes mellitus and the claims for 
service connection for hearing loss and tinnitus were most 
recently addressed in the July 2006 SOC.  Additional medical 
evidence has been associated with the claims file since issuance 
of the SOC.  The Board recognizes that, in February 2010, the 
Veteran submitted additional evidence pertinent to the claim for 
service connection for hearing loss and waived review of that 
evidence by the agency of original jurisdiction (AOJ).  See 38 
C.F.R. § 20.1304 (2009).  This evidence was also accompanied by a 
motion to file evidence out of time.  For good cause shown, the 
Board grants the motion.  See 38 C.F.R. § 20.1304.  

The Board finds that the medical evidence associated with the 
claims file after issuance of the July 2006 SOC and prior to the 
Veteran's February 2010 submission is cumulative and redundant of 
evidence previously considered.  In any event, as the Board is 
remanding the request to reopen the claim for service connection 
for diabetes mellitus, and the claims for service connection for 
hearing loss and tinnitus, the AOJ will have the opportunity to 
review this evidence on remand.    

In November 2009, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA). After receiving 
the completed VHA medical opinion, the Veteran received proper 
notice pursuant to 38 C.F.R. § 20.903 in February 2010.  The Code 
of Federal Regulations indicates that a Board-initiated medical 
expert opinion obtained under the authority of 38 C.F.R. § 20.901 
is not subject to initial review by the RO.  See 38 C.F.R. § 
19.9(c)(1).  In other words, the Board is not required to afford 
a claimant the opportunity to have a claim readjudicated by the 
AOJ when the only new evidence of record consists of a newly-
obtained VHA opinion.  Thus, the Board will proceed to a decision 
on the merits on the claim for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151.

The request to reopen the claim for service connection for 
diabetes mellitus and the claims for service connection for 
hearing loss and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  There is no probative medical evidence indicating that 
amputation of the toes of the right foot was caused by VA medical 
treatment.     


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for amputation of toes of the 
right foot are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for compensation pursuant to 
38 U.S.C.A. § 1151 was received in August 2006.  Thereafter, he 
was notified of the general provisions of the VCAA by the RO in 
correspondence dated in October 2006.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent information 
regarding the VCAA.  Thereafter, the claim was reviewed and the 
December 2006 rating decision was issued.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all elements 
of a claim.  While the Veteran was not provided with notice 
requirements under Dingess, because of the decision in this case, 
VA failure to do so amounts to harmless error.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His VA treatment records have been 
obtained and associated with the claims file and VA obtained a VA 
medical opinion and a VHA medical opinion regarding the claim for 
compensation pursuant to 38 U.S.C.A. § 1151.  

The Board has considered the fact that some of the claims 
remaining on appeal are being remanded, in part, to obtain 
outstanding records of VA treatment.  The Veteran asserts that 
the amputation of the toes of his right foot was caused by VA 
medical treatment received at the Providence VA Medical Center 
(VAMC) in January 2005.  Records of treatment from the Providence 
VAMC, dated from May 1992 to July 2006 have been associated with 
the claims file.  As any more recent records of VA treatment from 
this facility, or records of treatment from other VA facilities, 
are not pertinent to the question of whether the amputation of 
the toes of the right foot was caused by VA medical treatment in 
January 2005, remand to attempt to obtain these records would 
impose unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

In addition, the Board notes that an October 1998 VA treatment 
record reflects that the Veteran had applied for Social Security 
disability.  The request to reopen the claim for service 
connection for diabetes mellitus and the claims for service 
connection for hearing loss and tinnitus are being remanded, in 
part, to obtain records from the Social Security Administration 
(SSA).  SSA records regarding a claim for disability in 1998, 
several years prior to the date of the VA medical treatment which 
allegedly led to amputation of the toes of the right foot, are 
not pertinent to the question of whether VA treatment in 2005 
caused the subsequent amputation of toes of the right foot.  
There has been no argument that the SSA records are pertinent to 
the claim being adjudicated in this decision as to require that 
additional adjudication resources be expended to obtain these 
records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In his September 2009 Informal Hearing Presentation (IHP), the 
Veteran's representative argued that the RO should have requested 
medical quality assurance records from the VAMC, and that failure 
to do so was a violation of the duty to assist.  The 
representative asserted that action was required to determine if 
such records existed and, if so, whether they were relevant to 
the Veteran's claim.  Such an assertion is at odds with a 
statutory scheme requiring that the claimant "adequately 
identify relevant records that the claimant wishes the Secretary 
to obtain."  Loving v. Nicholson, 19 Vet. App. 96, 103 (2005) 
(citing language in 38 U.S.C.A. §§ 5103A(b), (c)(3) (West 2002) 
requiring VA to assist in obtaining relevant records that a 
claimant "adequately identifies").  See also Counts v. Brown, 6 
Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (the duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim).  The Board 
finds that even if quality assurance records exist there is no 
indication as to how they might be relevant to the present claim.  
In this regard, as will be discussed below, the probative 
evidence does not establish that the amputation of the toes of 
the right foot was caused by VA treatment.  Consequently, 
questions regarding fault are not for consideration in this 
claim. Under the circumstances of this case, the Board finds 
remand to attempt to obtain such records, if in existence, is not 
required.  See Soyini, 1 Vet. App. at 546.  

In addition, the Veteran's representative argued that, in the 
absence of written informed consent listing the claimed 
disability, the Veteran was entitled to a favorable resolution of 
his claim.  While the claims file does not include informed 
consent for the VA treatment which the Veteran alleges caused the 
amputation of his toes, as previously discussed, the probative 
evidence does not establish that the amputation of the toes of 
the right foot was caused by VA treatment.  The issue of informed 
consent would only apply if the questions of fault and reasonable 
foreseeability were at issue.  See 38 C.F.R. §§ 3.361(d)(2), 
17.32.  However, as will be discussed below, in light of the 
evidence of record, that question is not for consideration in 
this case.  Consequently, remand to attempt to obtain records 
regarding informed consent for VA treatment is not required.  See 
Soyini, 1 Vet. App. at 546.  

In addition, in his June 2010 IHP, the Veteran's representative 
argued that the January 2010 VHA opinion should be assigned 
little to no probative weight, in that the examiner should have 
been reminded of the meaning of the term "at least as likely as 
not."  However, the Board's review of this opinion reflects that 
the physician adequately and appropriately addressed the 
questions presented.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Law and Regulations

VA statutory law provides that compensation shall be awarded for 
a qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, that was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the disability 
or death was: (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or  examination 
upon which the claim is based to his condition after such care, 
treatment, or examination has stopped.  VA considers each 
involved body part separately.  See 38 C.F.R.  § 3.361(b) (2009).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability.  Merely showing that he 
received care, treatment, or examination and that he has an 
additional disability does not establish cause.  See 38 C.F.R. § 
3.361(c)(1) (2009).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly  
treat the disease or injury proximately caused the continuance or 
natural progress.  See 38 C.F.R. § 3.361(c)(2) (2009).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  See 38 C.F.R. § 3.361(d) (2009).

To establish that carelessness, negligence, lack of proper  
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing hospital care, medical or surgical  treatment, 
or examination proximately caused a veteran's additional 
disability, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused his additional 
disability (as explained in 38 C.F.R. §  3.361(c)); and VA (i) 
failed to exercise the degree of care  that would be expected of 
a reasonable health care provider; or (ii) furnished the hospital 
care, medical or surgical  treatment, or examination without a 
veteran's or, in appropriate cases, his representative's informed 
consent.  See 38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) 
(2009).

Factual Background and Analysis

The Veteran asserts that his right foot toes were amputated as a 
result of treatment at the Providence VAMC in 2005.  
Specifically, in October 2006, he argued that, after the removal 
of the second toe of his right foot, he developed a shoe blister 
after he was allowed to put weight on his foot.  He added that he 
went to the Providence VAMC to have his blister cleaned and that, 
on the third visit, the physician who was performing the cleaning 
was called out of the room on a call and, when he returned, he 
resumed the cleaning process without the use of gloves or re-
sterilizing the scalpel, which had been left on the counter.  The 
Veteran reported that he asked the physician whether he was going 
to use gloves or sterilize the equipment, and was told he had 
nothing to worry about.  Two days later, the Veteran presented to 
the emergency room with a fever.  He indicated that he was told 
that his foot was infected and that, if he did not remove the 
toes, he would risk losing his foot and possibly his leg.  

Records of VA treatment dated from May 1992 to July 2006 include 
diagnoses of and treatment for diabetes mellitus and peripheral 
vascular disease.  In September 2004, the Veteran underwent 
partial first ray amputation of the right foot with primary skin 
closure for gangrenous skin changes of the right foot sub first 
metatarsal head region.  The operative report indicates that the 
Veteran was well-known to podiatry, and had undergone numerous 
debridements of ulcers as well as past amputations.  The note 
states that the Veteran had presented one week earlier with a 
draining ulcer of the right foot sub first metatarsal head 
region.  Due to poor vascular quality, the Veteran was referred 
to vascular and admitted for a lower extremity bypass.  The 
operative report from this procedure reflects pre- and post-
operative diagnoses of nonhealing ulcer of the right foot and 
ischemia of the right foot.  After the bypass graft, the Veteran 
was cleared for surgical intervention of gangrenous changes of 
the right foot.    

The Veteran was subsequently admitted to the Providence VAMC in 
November 2004 for cellulitis.  He described increasing lower 
extremity erythema over the past four days, adding that he had 
walked long distances on Thanksgiving Day and developed a 
blister.  He stated this his blister had ruptured two days 
earlier, and the erythema soon ensued.  Examination revealed a 
blister with erythema of the dorsal and plantar sides of the 
right lower extremity with extension of the erythema to above the 
ankles.  The Veteran was admitted for IV antibiotics and was 
evaluated by podiatry and vascular surgery.  Approximately two 
weeks after discharge, the Veteran presented to vascular surgery 
with increasing pain and blackness to the base of the blister 
site.  The pertinent assessment was a progressing and unhealing 
plantar ulcer.  He returned for treatment in the podiatry clinic 
one week later.  He denied pain in the right foot or calf, and 
the right foot ulcer was described as stable with necrotic 
covering.  The assessment was ulceration of right foot, and the 
eschar was debrided to show a healthy bleeding base.  

On January 4, 2005, the Veteran returned for follow-up, 
describing some discomfort in the right foot.  On examination, 
the right foot ulcer had a granular fibrotic base with a 
hyperkeratotic border.  There was no edema, erythema, malodor, or 
drainage noted.  The assessment was ulceration, right foot.  The 
fibrotic tissue was debrided to a healthy bleeding base.  
Regranex was started.    On January 20, 2005, the Veteran 
presented for follow-up, describing his right foot ulcer as 
smaller.  Examination again revealed a right foot ulcer with a 
granular fibrotic base and a hyperkeratotic border.  There was no 
edema, erythema, malodor, or drainage.  The assessment was, 
again, ulceration right foot, and the podiatrist debrided the 
fibrotic tissue/hyperkeratotic border to a healthy bleeding base.  
The Veteran was to continue with Regranex therapy.    

A VA treatment record dated January 28, 2005 reflects that the 
Veteran was seen in the emergency room with a chief complaint of 
fever and rigors for two days.  There was a large cellulitic 
ulcer in the area of the previous right great toe amputation.  
Examination revealed a plantar ulcer and cellulitis in the right 
foot.  The diagnosis was right foot cellulitis with ulcer, rule 
out bacteremia.  A February 2005 discharge summary regarding this 
treatment reflects that the Veteran presented to the emergency 
room with complaints of right leg and foot pain with a fever and 
chills for the past 24 hours.  He stated that he had noticed 
these symptoms in the past three days, and that he was last seen 
in the podiatry clinic about eight days earlier, when he had his 
wound debrided and Regranex therapy was started.  On admission, 
there was a grossly edematous second digit on the right foot with 
a right foot ulcer that had some tracking along the flexor tendon 
to the second toe.  There was also some erythema in the medial 
aspect of the right foot and the lower leg.  The right foot wound 
was debrided by a podiatrist, and the procedure was described as 
well-tolerated.  The Veteran was admitted and placed on IV 
antibiotics.  Vascular surgery was consulted to determine whether 
the second digit was viable, and the Veteran was cleared for 
surgery.  A podiatry note dated on January 30, 2005 reflects that 
the cause of the Veteran's vascular compromise was not clear, 
although it looked to be of infectious origin, although a 
microvascular event could not be ruled out.  The podiatrist noted 
that if the second digit continued to demarcate and was non-
progressive, an amputation might be necessary.  The Veteran was 
taken to the operating room on February 2, 2005.  Prior to that 
time, the second digit had been progressively necrosing, and was 
progressing towards gangrene.  Transmetatarsal amputation was 
performed on February 2, 2005.

In September 2007, the VA podiatrist who had cared for the 
Veteran provided a medical opinion regarding the claim for 
compensation pursuant to 38 U.S.C.A. § 1151.  The podiatrist 
noted that the Veteran was claiming improper care, specifically, 
the use of nonsterile equipment in the treatment of a right foot 
ulcer, which ultimately led to an amputation of all toes on 
February 2, 2005.  The podiatrist acknowledged review of the 
claims file, and stated that the Veteran's records revealed 
multiple admissions, with numerous prior debridements, as well as 
past amputations due to poor vascular status.  The podiatrist 
noted that the Veteran eventually underwent lower extremity 
bypass to remedy the poor circulation.  The podiatrist commented 
that the records did not reveal any carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA.  He added that the evidence did not show 
that, as a result of VA treatment, the Veteran had additional 
disability or disabilities, or aggravation of an existing disease 
process.  Rather, he opined that the Veteran was treated with 
proper medical and surgical care, and that, at no time was there 
any use of non-sterile equipment in regard to treatment of the 
right foot ulceration.  He opined that amputation was an eventual 
sequelae secondary to severe peripheral vascular disease.  He 
added that this was an inevitable course secondary to the 
Veteran's poor vascular status, that is, he required lower 
extremity bypass and eventual partial amputation of the foot to 
save the lower extremity, and that all debridements and surgical 
procedures were performed for limb salvage.  

In light of the fact that the VA podiatrist who provided the 
September 2007 opinion is the same podiatrist who treated the 
Veteran at the Providence VAMC, the Board sought a VHA medical 
opinion in regard to this claim.  Specifically, the Board asked 
that a podiatrist provide a medical opinion indicating if the 
Veteran's January 28, 2005 VA treatment was the proximate cause 
of the Veteran's amputations of his right toes.  If the 
specialist determined that the amputations were proximately 
caused by VA treatment, he/she was asked to opine as to whether 
the January 28, 2005 procedure by VA, reflected carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the VA.  If not, the specialist 
was asked to indicate whether the amputations were an event that 
a reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided.  
      
In January 2010, the Chief of the Podiatric Surgery Section at 
the San Francisco VAMC reviewed the claims file and provided an 
opinion regarding the Veteran's claim.  The podiatrist provided a 
detailed summary of the Veteran's history from the claims file.  
The podiatrist stated that individuals with peripheral vascular 
disease in the presence of diabetes mellitus, neuropathy, and an 
open ulceration have been shown to have an increased risk for 
lower extremity amputation, and that the Veteran had a known 
history of severe peripheral vascular disease with previous 
surgical procedures including vascular bypasses.  He added that 
he also had a known history of diabetes mellitus and a clinical 
examination consistent with neuropathy.  The podiatrist added 
that, once a patient undergoes partial first ray amputation with 
the removal of the hallux and proximal segment of bone behind the 
big toe joint, a resultant transfer of weight can occur on the 
plantar aspect of the foot, which predisposes the lateral 
(lesser) metatarsal head areas to potential future ulceration on 
the unbalanced foot after the amputation.  

The podiatrist commented that, regarding the first amputation, 
the intraoperative report dated in September 2004 indicated that 
there was purulence in the first metatarsophalangeal joint which 
would have been a result of the ischemic and necrotic eschar that 
existed on the foot.  He added that the bone of the first 
metatarsal was described as soft and gray in nature, and stated 
that these findings would be consistent with osteomyelitis (bone 
infection) and that, therefore, surgical resection and amputation 
of all nonviable, devitalized bone would be appropriate.  He 
opined that the Veteran appeared to have developed an infection 
as a result of inadequate blood supply along with the presence of 
an ulceration.  

He added that patients with diabetes, peripheral vascular 
disease, and neuropathy who have undergone a lower extremity 
amputation are more susceptible to re-ulceration, subsequent 
infection, osteomyelitis, and additional lower extremity 
amputation.  He commented that, while a treatment note dated 
January 31, 2005 indicated that there was "good perfusion" the 
second digit had become cyanotic and was progressing toward 
gangrene, most likely due to localized infection.  Therefore, it 
was necessary to proceed with an additional amputation.  

The podiatrist noted that amputations performed on the foot are 
done so for a variety of reasons, including the presence of 
infected bone and/or tissue, devitalized bone, and vascular 
compromise.  He stated that, once a patient has had a partial 
first ray resection, the next most functional amputation would be 
a transmetatarsal amputation.  He added that the objective for 
any partial foot amputation, including digital amputation, is to 
preserve as much of the structure of the foot as possible, in 
order to have a functional foot that will be free of further 
injury or predisposition toward ulceration in the future and, 
therefore, a transmetatarsal amputation would have been indicated 
in the Veteran's case.  Therefore, the podiatrist opined that the 
Veteran's January 28, 2005 VA treatment was not the proximate 
cause of the amputation of his right toes.  He added that the 
treatment that was provided reflected standard practices for a 
patient with peripheral vascular disease, neuropathy, and an open 
ulceration and that, therefore, the amputations were an event 
that a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that the claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, must 
be denied.

In this case, there is simply no competent medical evidence 
indicating that the amputation of the toes of the right foot was 
due to VA treatment.  Rather, the VA podiatrist who reviewed the 
claims file and provided the January 2010 VHA opinion opined that 
the January 28, 2005 VA treatment was not the proximate cause of 
the amputations of the right toes.  The Board acknowledges the 
fact that, from the Veteran's statements, it is not clear that 
January 28, 2005 is the specific date of treatment which he is 
alleging was the cause of the February 2005 amputation, as, in 
October 2006, he indicated that the incident in which he alleges 
that the podiatrist used non-sterile equipment occurred on his 
third visit to the Providence VAMC to have his blister cleaned 
and, on the same date, he indicated that he was rushed to the 
emergency room two days after this incident.  Review of the VA 
treatment records reflects that the Veteran presented to the 
emergency room eight days after the most recent debridement of 
his right foot, on January 20, 2005.  In any event, in October 
2006, the Veteran himself stated that he was not sure about the 
dates.  

Regardless of the specific date of treatment in January 2005 
which the Veteran argues resulted in the eventual amputation of 
the toes of his right foot, the podiatrist who provided the 
January 2010 opinion reviewed the claims file, including these 
treatment records, and a reading of his opinion, in its totality, 
clearly indicates that the Veteran was at an increased risk for 
amputation in light of his medical history of severe peripheral 
vascular disease, diabetes mellitus, and the partial first ray 
resection.  While, in phrasing his opinion, the podiatrist stated 
that the January 28, 2005 VA treatment was not the proximate 
cause of the Veteran's amputation of his right toes, his referral 
to this specific date is clearly to mirror the language used in 
the opinion request.  Significantly, the podiatrist was advised 
in the opinion request of the Veteran's assertion that the VAMC 
physician was negligent in that he left the room to take a call 
and provided further treatment without washing his hands or 
putting on gloves; however the VHA opinion simply does not 
indicate that the amputation of the right toes was the result of 
non-sterile care by a VA physician.  Rather, as noted above, the 
podiatrist, who reviewed all pertinent treatment records, opined 
that the treatment that was provided reflected that standard 
practices for a patient with peripheral vascular disease, 
neuropathy, and an open ulceration.  

The conclusion that VA treatment did not result in amputation of 
the toes of the right foot is supported by the September 2007 
opinion.  Despite the fact that this opinion was provided by the 
podiatrist who cared for the Veteran at the Providence VAMC, this 
podiatrist did clearly opine that the evidence did not show that, 
as a result of VA treatment, the Veteran had additional 
disability or aggravation of an existing disease process.  
Rather, he stated that the amputation was an eventual sequelae 
secondary to the Veteran's severe peripheral vascular disease, 
and that this was an inevitable course secondary to his poor 
vascular status.  

The Board finds the foregoing opinions probative of the question 
of whether the Veteran's amputation of the toes of the right foot 
was proximately due to VA medical treatment.   See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of 
the Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 
(1993) (the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  As indicated, these opinions 
were based on review of the claims file and each podiatrist 
provided a rationale for his opinion.  Significantly, the 
podiatrist from the Providence VAMC attributed the amputation to 
the Veteran's peripheral vascular disease, and, such conclusion 
is supported by the opinion from the podiatrist at the San 
Francisco VAMC, who clearly stated that this diagnosis placed the 
Veteran at increased risk for amputation.    

Significantly, neither the Veteran nor his representative has 
presented, identified, or alluded to the existence of any medical 
evidence or opinion that attributes the amputation of the toes of 
the right foot to VA treatment.  

The evidence simply does not show that the February 2005 
amputation of the toes of the right foot was caused by VA 
hospital care or medical or surgical treatment. 38 C.F.R. § 
3.361(c).  Merely showing that a Veteran received care, 
treatment, or examination and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  
In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  38 C.F.R. § 
3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  
As there is no competent medical evidence of record indicating 
that the amputation of the toes of the right foot was caused by 
VA treatment, the Board need not address the remaining section 
1151 criteria, specifically, whether there is evidence of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or fault on the part of VA, or the occurrence of any 
event that was not reasonably foreseeable.  [Parenthetically, the 
Board notes that the podiatrist who provided the September 2007 
opinion specifically found that there was no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing care.  While the podiatrist who provided the January 
2010 opinion opined that a reasonable health care provider would 
not have considered the amputation to be an ordinary risk of the 
treatment provided, there is, nevertheless, no medical evidence 
that the amputation was caused by VA treatment.]  

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the Veteran's and his representative's 
assertions; however, none of this evidence provides a basis for 
allowance of the claim.  Laypersons, such as the Veteran and his 
representative, are generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  While the Veteran may report on the symptoms of 
his claimed disability; the evidence of record does not contain a 
medical opinion that the amputation of the toes of the right foot 
was the result of VA treatment.  

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for amputation of the toes of the right foot 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for amputation of the toes of the right foot is denied.  


REMAND

The Board's review of the claims file reveals that further action 
on the claims remaining on appeal is warranted.

An October 1998 record of VA treatment reflects that the Veteran 
had applied for Social Security disability.  While a September 
1998 record of VA treatment suggests that his claim for SSA 
disability may be related to by-pass surgery, it is not entirely 
clear from the evidence of record the disabilities for which he 
claimed SSA benefits.  

While SSA records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when VA is put on notice of the existence of SSA 
records, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; see also Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not 
previously been associated with the claims file and may be 
pertinent to the claims remaining on appeal these records should 
be requested.

In addition, in a March 2006 statement, the Veteran reported that 
he had a five vessel heart bypass procedure done at the West 
Roxbury VAMC in September 1998 and that, since that time, he had 
endured many medical procedures at the Providence, West Roxbury, 
and West Haven VAMCs.  Records of VA treatment from the 
Providence VAMC (dated from May 1992 to July 2006) and the West 
Roxbury VAMC (dated in November 2003 and June 2004) have been 
associated with the claims file; however, no records from the 
West Haven VAMC are of record.  In addition, in February 2010, 
the Veteran submitted a November 2008 record from the Providence 
VAMC indicating that he received hearing aids from that facility; 
however, no records of audiology treatment from that facility are 
currently of record.  In addition, a private audiogram, dated in 
September 2008, lists the Veteran's doctor as "VA patient."  
The foregoing suggests that the Veteran may have received VA 
treatment pertinent to his claims for service connection for 
hearing loss and/or tinnitus since July 2006.  As any outstanding 
records of VA treatment for diabetes mellitus, hearing loss, 
and/or tinnitus are potentially pertinent to the appeal and 
within the control of VA, they should be obtained and associated 
with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the Board points out that the September 2008 report of a 
private audiological evaluation shows a graphical display of 
audiogram test results, which have not been converted to 
appropriate numerical form.  Accordingly, on remand, this 
evidence should be translated by a certified specialist.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for any of the 
disabilities remaining on appeal.  Of 
particular interest are any outstanding 
records from the West Roxbury and West Haven 
VAMCs and any records from the Providence 
VAMC (since July 2006).  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should obtain from the SSA a 
copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent to the claims remaining on 
appeal, as well as copies of all medical 
records underlying those determinations. 

3. The AMC/RO should have a certified 
specialist translate any graphical displays 
of audiogram test results that have not 
been converted to an appropriate numerical 
form, in particular, the September 2008 
private audiological evaluation.

4.  After ensuring that the development is 
complete, re-adjudicate the claims.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claims to the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


